                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT                                            DOC #: _________________
  SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 01/16/20
  -------------------------------------------------------------------X
  ROBERT DE LA CRUZ,                                                :
                                                                    :
                                                      Plaintiff, :
                                                                    :       1:18-cv-06983-GHW
                                -against-                           :
                                                                    :    MEMORANDUM OPINION
  ECOLAB INC.,                                                      :        AND ORDER
                                                                    :
                                                   Defendant. :
-------------------------------------------------------------------X
-
  GREGORY H. WOODS, United States District Judge:

          Plaintiff Robert De La Cruz (“Plaintiff” or “De La Cruz”) brought this product liability

 action against Defendant Ecolab Inc. (“Defendant” or “Ecolab”), alleging that his exposure to Apex

 Presoak, a dishwashing product manufactured by Ecolab, resulted in a chemical burn that later

 required the amputation of his foot. De La Cruz asserts that Ecolab is liable for his injuries because

 it failed to warn him that Apex Presoak could cause chemical burns. Ecolab has moved for

 summary judgment, arguing—among other reasons—that De La Cruz has failed to demonstrate that

 Ecolab “knew or should have known” that Apex Presoak could cause chemical burns, and thus

 Ecolab cannot be held liable for failure to warn De La Cruz of this risk.1 Because the Court agrees

 that De La Cruz has not put forth sufficient evidence that Ecolab knew or should have known that

 its product could cause chemical burns, Ecolab’s motion for summary judgment is GRANTED.

     I.   BACKGROUND

          The Court views the facts in the light most favorable to the non-moving party. See Johnson v.

 Killian, 680 F.3d 234, 236 (2d Cir. 2012). Unless otherwise indicated, the following facts are

 undisputed.


 1 In addition to its motion for summary judgment, Ecolab also moved to exclude the testimony of Plaintiff’s
 experts. Because the Court has granted Ecolab’s motion for summary judgment, it need not reach the issues
 raised by Ecolab’s motion to exclude Plaintiff’s experts’ testimony.

                                                              1
        De La Cruz began work as a temporary dishwasher at the former Waldorf Astoria Hotel in

New York City (the “Waldorf”) on March 27, 2015. Plaintiff’s Response to Defendant Ecolab Inc.’s

Rule 56.1 Statement of Undisputed Material Facts, Dkt. No. 39-1 (“Def. 56.1 Stmt.”), at ¶¶ 1, 42;

Defendant Ecolab Inc.’s Response to Plaintiff’s Rule 56.1 Statement of Undisputed Material Facts,

Dkt. No. 47 (“Pl. 56.1 Stmt.”), at ¶ 195. The Waldorf did not provide De La Cruz with any job

instruction or training when he was hired or during his first four days at the hotel. Def. 56.1 Stmt. at

¶¶ 41, 44. When De La Cruz arrived at work at 8 o’clock in the evening on March 31, 2015, he was

told to go to the fourth floor and to wash the dirty dishes that were there. Id. at ¶ 45; Pl. 56.1 Stmt.

at ¶ 206. He did not receive any further instructions. Def. 56.1 Stmt. at ¶ 45.

        After reporting to the fourth-floor kitchen, De La Cruz first spent about four-and-a-half

hours loading the dishwashers with glasses and dishes. Id. at ¶ 47. When he came to a stack of

approximately 100 large round plastic trays, he first tried to load those trays into the dishwashers. Id.

at ¶¶ 48, 50. After he realized the trays would not fit in the dishwashers, De La Cruz decided to

wash them by hand. Id. at ¶ 50. De La Cruz noticed that a pump and hose were attached to the wall

near the sink. Id. at ¶ 49. When pushed, the pump dispensed a blue liquid. Id. De La Cruz poured

some of the blue liquid into a one-fifth gallon container and added water. Id. at ¶ 50. He used that

mixture to hand wash the trays with a sponge and then rinsed each tray with water. Id. De La Cruz

did not measure the amount of the blue liquid he used, though he estimated that over the course of

the hour and a half he spent cleaning the trays he dispensed the liquid from the pump into the one-

fifth gallon container over thirty times. Id. at ¶¶ 50-51.

        Unbeknownst to De La Cruz, the blue liquid he used as dishwashing detergent was instead a

product called Apex Presoak. Def. 56.1 Stmt. at ¶ 50; Pl. 56.1 Stmt. at ¶¶ 180-81. Apex Presoak,

which is manufactured by Ecolab, is used to soak silverware to remove food soil before the

silverware is machine washed. Def. 56.1 Stmt. at ¶ 1; Pl. 56.1 Stmt. at ¶ 166. At the time Ecolab

                                                    2
products were installed in the Waldorf in late 2013, an Ecolab employee conducted a training at the

Waldorf in which he taught hotel employees how to use Apex Presoak, including how to properly

dilute one pump of Presoak into two gallons of water. Def. 56.1 Stmt. at ¶¶ 4-5, 18-20. A binder in

a cage on the wall of the fourth-floor kitchen contained the “Apex Presoak Safety Data Sheet,”

which stated that Apex Presoak as sold is classified as “Eye Irritation, Category 2A” and that Apex

Presoak at use dilution is “not a hazardous substance or mixture.” Id. at ¶¶ 16, 34. The Safety Data

Sheet also contained several warnings that users should wash their skin after coming into contact

with Apex Presoak. Id. at ¶ 36. The dispenser used by De La Cruz was labeled “Apex Presoak,”

and an operational chart with pictures and written instructions (in both English and Spanish) was

posted on the wall above the dispenser. Def. 56.1 Stmt. at ¶ 15; Pl. 56.1 Stmt. at ¶¶ 167-68. The

operational chart included a picture of a bus pan with silverware entering the bus pan, as well as a

picture of the dispenser and an instruction to add water. Pl. 56.1 Stmt. at ¶ 168. At the time of his

deposition, De La Cruz did not recall whether he saw any posters or instructions relating to Apex

Presoak on the wall of the fourth-floor kitchen. Id. at ¶ 216.

       After he completed his shift, De La Cruz noticed that his pants and socks were soaked with

the blue liquid and water he used to wash the trays. Def. 56.1 Stmt. at ¶¶ 46, 51-52. Although he

changed from his work boots into sneakers before he left the hotel, he did not change his socks. Id.

at ¶ 52. At the time he left work, De La Cruz did not feel any pain in his feet. Id. at ¶ 53. De La

Cruz arrived home sometime between 4:30 and 5:00 a.m. on April 1, 2015. Id. at ¶ 54. When he

removed his shoes and socks, he noticed that his feet were covered in blisters. Id. De La Cruz

testified that he cleaned his feet and then went to sleep because he was tired and needed to rest.

Deposition of Robert De La Cruz, Dkt. No. 35-7, at 155:5-12.

       De La Cruz went to the emergency room of St. Luke’s Hospital late in the evening of April

1, 2015. Def. 56.1 Stmt. at ¶ 55. The hospital initially classified De La Cruz as “Triage Acuity: Level

                                                   3
III–Urgent,” and noted that De La Cruz “state[d] [he] was working and water got inside of his shoes

when went to take off shoes noted toes with blister and blood. Denies burn to feet.” Id. at ¶¶ 55,

56. The attending emergency room doctor, Dr. Ginno Blancaflor, wrote that De La Cruz

“present[ed] with a chief complaint of burn . . . after had hot water fall on b/l feet about 36 hours

ago” and noted that De La Cruz demonstrated “pos partial thickness burns of the right foot

affecting all toes on dorsum and plantar surface about 1% ruptured blisters” and “partial thickness

burns to left foot affecting smaller area.” Id. at ¶¶ 58, 59. De La Cruz was transferred to the burn

unit at New York Presbyterian Hospital early in the morning on April 2, 2015. Id. at ¶¶ 63, 64.

        Dr. James Gallagher, a burn unit surgeon at New York Presbyterian, examined De La Cruz

on April 2, 2015. Dr. Gallagher noted, “I have inspected the . . . burn wounds . . . . [T]hey are

unlikely to heal [and] we will plan for surgery.” Id. at ¶ 65. Dr. Gallagher’s notes also reflected that

De La Cruz suffered from “severe uncontrolled diabetes.” Id. Other medical records confirm that

at the time of his injury, De La Cruz suffered from several medical issues, including an over fifteen-

year history of uncontrolled Type 2 diabetes, advanced diabetes-related peripheral artery disease of

the legs and feet, and chronic kidney disease. Id. at ¶ 38.

        Dr. Gallagher performed a skin graft operation on De La Cruz on April 24, 2015, observing

that De La Cruz suffered from “deep second, third and fourth degree” burns on his right foot. Id. at

¶¶ 66-67; Dkt. No. 35-15 at 5. Between April 24 and July 10, 2015, surgeons at New York

Presbyterian performed further operations on De La Cruz, including the amputation of his right leg

below the knee and the amputation of his fifth toe on his left foot. Def. 56.1 Stmt. at ¶ 69.

 II.    LEGAL STANDARD

        Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (“[S]ummary judgment is proper ‘if the


                                                    4
pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.’” (quoting former Fed. R. Civ. P. 56(c))). A

genuine dispute exists where “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party,” while a fact is material if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Factual disputes that are

irrelevant or unnecessary will not be counted.” Id.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to present “evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir.

2008) (citing Celotex, 477 U.S. at 323). To defeat a motion for summary judgment, the non-movant

“must come forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting former Fed. R. Civ. P. 56(e)).

“The mere existence of a scintilla of evidence in support of the [non-movant’s] position will be

insufficient; there must be evidence on which the jury could reasonably find for the [non-movant].”

Anderson, 477 U.S. at 252. Moreover, the non-movant “must do more than simply show that there is

some metaphysical doubt as to the material facts,” Matsushita, 475 U.S. at 586 (citations omitted),

and he “may not rely on conclusory allegations or unsubstantiated speculation.” Fujitsu Ltd. v. Fed.

Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (internal quotation marks and citation omitted).

        In determining whether there exists a genuine dispute as to a material fact, the Court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.” Johnson, 680 F.3d at 236 (internal quotation marks and

citation omitted). The Court’s job is not to “weigh the evidence or resolve issues of fact.” Lucente v.

Int’l Bus. Machs. Corp., 310 F.3d 243, 254 (2d Cir. 2002) (citation omitted); see also Hayes v. N.Y. City

                                                     5
Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996) (“In applying th[e] [summary judgment] standard, the

court should not weigh evidence or assess the credibility of witnesses.”). “Assessments of credibility

and choices between conflicting versions of the events are matters for the jury, not for the court on

summary judgment.” Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citation omitted).

III.    DISCUSSION

        Ecolab argues that it is entitled to summary judgment because—even assuming that Apex

Presoak did in fact cause De La Cruz’s injuries—De La Cruz cannot demonstrate that Ecolab knew

or should have known that Apex Presoak could cause chemical burns. Without such evidence,

Ecolab argues, it cannot be held liable for failing to include a warning about the potential for

chemical burns on the Apex Presoak product. The Court agrees.

        To establish a failure to warn claim under New York law, a plaintiff must show that “(1) the

manufacturer had a duty to warn; (2) the manufacturer breached the duty to warn in a manner that

rendered the product defective, i.e., reasonably certain to be dangerous; (3) the defect was the

proximate cause of the plaintiff’s injury; and (4) the plaintiff suffered loss or damage.” Hollman v.

Taser Int’l, Inc., 928 F. Supp. 2d 657, 672-73 (E.D.N.Y. 2013) (citing McCarthy v. Olin Corp., 119 F.3d

148, 156 (2d Cir. 1997)). The failure to warn analysis is “identical under strict liability and negligence

theories of recovery.” Colon v. BIC USA, Inc., 199 F. Supp. 2d 53, 84 (S.D.N.Y. 2001).

        “A manufacturer has a duty to warn against latent dangers resulting from foreseeable uses of

its product of which it knew or should have known, and of the danger of unintended (but

reasonably foreseeable) uses of its product.” Kosmynka v. Polaris Indus., Inc., 462 F.3d 74, 81 (2d Cir.

2006) (citation omitted). “[S]ummary judgment is appropriate where a plaintiff has not introduced

any evidence that a manufacturer knew or should have known of the danger at issue.” Bee v. Novartis

Pharm. Corp., 18 F. Supp. 3d 268, 283 (E.D.N.Y. 2014); see also Parsons v. Honeywell, Inc., 929 F.2d 901,

907 (2d Cir. 1991) (quotation omitted) (“[I]n a proper case the court can decide as a matter of law


                                                    6
that there is no duty to warn.”). Without evidence that a manufacturer knew or should have known

about the danger alleged by the plaintiff, “no rational jury could conclude that defendant should

have warned” the plaintiff. Hollman, 928 F. Supp. 2d at 661.

        There are several ways that a plaintiff can demonstrate that a manufacturer knew or should

have known that its product could cause a specific injury. For instance, the plaintiff could identify a

relevant medical study or presentation that was known to the manufacturer before the time of the

alleged incident which provided the manufacturer with sufficient notice of the product’s dangers.

See Hollman, 928 F. Supp. 2d at 676-77 (discussing a medical presentation authored by a company

executive, but concluding that the presentation was “not sufficient to place defendant on notice of

the possible risks of its product”); see also Savage v. Beiersdorf Inc., No. 13-cv-0696 (DLI), 2016 WL

8711087, at *6 (E.D.N.Y. Sept. 30, 2016) (“Plaintiff has not submitted any published studies,

medical reports or other evidence that would have placed Defendant on notice that the use of the

. . . product could contribute to injuries . . . .”). Additionally, filed cases or public news reports

regarding similar incidents could suggest that a manufacturer should have known about the potential

risks of its product. See Hollman, 928 F. Supp. 2d at 677-78. The results of the manufacturer’s

product testing may also be instructive in the duty to warn inquiry. See Colon, 199 F. Supp. 2d at 93-

94. A manufacturer does not, however, “have an unqualified duty to uncover all dangers that are

scientifically discoverable.” Hollman, 928 F. Supp. 2d at 678 (citing In re Joint E. & S. Dists. Asbestos

Litig., 762 F. Supp. 519, 526 (S.D.N.Y. 1991)). Instead, New York law requires only that a

manufacturer “keep abreast of knowledge of its products as gained through research, adverse

reaction reports, scientific literature and other available methods.” Id. (citing Baker v. St. Agnes Hosp.,

421 N.Y.S.2d 81 (N.Y. App. Div. 2d Dep’t 1979)).

        Here, Plaintiff has not adduced any evidence—such as medical studies, court cases, reports

of similar incidents, or the results of Ecolab’s product testing—that could show that Ecolab either

                                                     7
knew or should have known about a risk of chemical burns resulting from contact with Apex

Presoak. Indeed, Plaintiff’s opposition to Defendant’s motion for summary judgment entirely fails

to address this issue. And the undisputed evidence in the record demonstrates that, other than Mr.

De La Cruz’s injury, Ecolab “has not received a single report associating Apex Presoak with a skin

burn.” Affidavit of Troy Sharratt, Dkt. No. 35-22, at ¶ 3.

          The only evidence in the record which even arguably touches on the issue of what Ecolab

should have known is the testimony of De La Cruz’s expert toxicologist, Dr. Michael J. McCabe, Jr.,

who opined that exposure to Apex Presoak caused De La Cruz’s burns. But Dr. McCabe explicitly

stated that his opinion that Apex Presoak can cause skin burns applies to “Mr. De La Cruz and Mr.

De La Cruz only,” and acknowledged that “intrinsic factors of [De La Cruz’s] body . . . [made] him

susceptible” to chemical burns. Def. 56.1 Stmt. at ¶ 78, 88. Dr. McCabe’s causation analysis—

performed with the benefit of hindsight—says nothing whatsoever about what Ecolab knew or

should have known at the time that De La Cruz used its product.2 Because Plaintiff has not put

forth any evidence which even suggests that Ecolab knew or should have known that Apex Presoak

could cause chemical burns, Ecolab is entitled to summary judgment on Plaintiff’s failure to warn

claims.




2 Dr. McCabe’s report refers to three sources that he claims support the proposition that certain ingredients

in Apex Presoak can cause irritation or burning on human skin. Dkt. No. 35-17, at 8 (“There are several
references that support human exposure to detergent surfactants, including alcohol ethoxylates, cause skin
irritation and/or burning.”). De La Cruz did not include these references in his response to Ecolab’s motion
for summary judgment, nor has he or Dr. McCabe argued that these sources should have put Ecolab on
notice that its product could cause skin burns.

                                                      8
IV.    CONCLUSION

       For the reasons stated above, Ecolab’s motion for summary judgment is GRANTED. The

Clerk of Court is directed to terminate the motion pending at Dkt. No. 35, to enter judgment for

Defendant, and to close this case.

       SO ORDERED.

 Dated: January 16, 2020                             _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                 9
